Order entered September 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01668-CR

                          EDWARD GARZA TRIGO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F-1130938-K

                                         ORDER
       The Court has before it the State’s September 22, 2014 motion for extension of time to

file tendered brief. The Court GRANTS the motion. State’s brief received by the Clerk of the

Court on September 22, 2014, is DEEMED FILED as of the date of this order.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE